DETAILED ACTION
Allowable Subject Matter
Claims 1-15 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art teach implantable, hermetically sealed sensors.  The prior art do not appear to teach the method/apparatus for detecting a leak of a  hermetically sealed cover using a physical sensor in the cover and transmitting the measurement via an optical transmission from inside to outside the cover through a substrate.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856